DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
 
Response to Amendment
The amendment filed on 12/3/2021 has been entered. Claims 12, 15-16, and 40 are currently amended.  Claims 2-5, 13-14, 17-39, and 46-48 have been cancelled.  Claims 1, 6-12, 15-16, 40-45 and 49-50 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 8, filed on 11/23/2021, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the amendment of removing the term “about” overcomes the rejection based on the prior art’s overlapping difference between physical diameter and magnetic diameter.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1, 6-12, 15-16, 40-45 and 49-50 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent claim 1 directs to a magnetic nanoparticle composition, wherein the magnetic nanoparticle is SrFe12O19 or BaFe12O19.  Independent claim 12 directs to a magnetic nanoparticle composition, wherein the magnetic nanoparticle is MFe2O4, wherein M is Co, Zn, or Ni, or their combinations.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art to claim 1 is the disclosure of Ferguson et al (“Magnetic Particle Imaging With Tailored Iron Oxide Nanoparticle Tracers”, IEEE TRANSACTIONS ON MEDICAL IMAGING, VOL. 34, NO. 5, MAY 2015) and Chen et al (“Maximizing Hysteretic Losses in Magnetic Ferrite Nanoparticles via Model-Driven Synthesis and Materials Optimization”, ACS NANO, VOL. 7, NO. 10, 8990–9000, 2013).  However, neither of them teach nor suggest SrFe12O19 or BaFe12O19.  The closest prior art to claim 12 is Georgescu et al (“Short-range magnetic order in two-dimensional cobalt-ferrite nanoparticle assemblies”, PHYSICAL REVIEW B 77, 024423, 2008), and Foca-nici et al (“Oleate Coated Magnetic Cores Based on Magnetite, Zn Ferrite and Co Ferrite Nanoparticles – Preparation, Physical Characterization and Biological Impact on Helianthus Annuus Photosynthesis”, AIP Conference Proceedings 1311, 425, 2010).  However, neither of these references teach the claimed limitation of “the arithmetic mean or lognormal median magnetic diameter is less than 1 nm less than the arithmetic mean or lognormal median physical diameter”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6-12, 15-16, 40-45 and 49-50 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762